        Case 1:20-cr-00199-KMW Document 199 Filed 06/25/21 Page 1 of 1



                                           Law Offices of                   USDC SDNY
                                   Donald J. Yannella                       DOCUMENT
                                      A Professional Corporation            ELECTRONICALLY FILED
                               Email: nynjcrimlawyer@gmail.com              DOC #:
                                      Tel: (212) 226-2883                   DATE FILED: 6/27/21
                                      Fax: (646) 430-8379

70 Grand Avenue, Suite 100                                                  233 Broadway, Suite 2370
River Edge, NJ 07661                                                            New York, NY 10279
                                                                                (Preferred mailing address)



                                                               June 25, 2021

Hon. Kimba M. Wood                                                          MEMO ENDORSED
Daniel P. Moynihan United States Courthouse
United States District Judge
500 Pearl Street
New York, NY 10007


       Re:     United States v. John Manuel Mejia
               20 Cr 199 (KMW)

Dear Judge Wood:

        I am counsel for John Manuel Mejia, who is scheduled to appear before Your Honor for a
status conference on June 28, 2021. Because I am on trial before the Hon. Valerie Caproni, I Granted
respectfully request that attorney Daniel Parker be permitted to stand in for me.             -KMW

        I have discussed this with my client, John Mejia, and he informs me that he consents to
this application. Mr. Mejia also is also prepared to state on the record that consents to appearing
in court by teleconference. Thank you for your courtesy and attention to this matter.



                                                               Sincerely,
  SO ORDERED.
                                                               /s/
  Dated: June 27, 2021
  New York, NY                                                 Donald Yannella, Esq.

          /s/ Kimba M. Wood
  THE HONORABLE KIMBA M. WOOD
  UNITED STATES DISTRICT JUDGE
